Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 15, 2016

                                      No. 04-15-00632-CV

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                      Milton E. TAYLOR,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 15148A
                        Honorable N. Keith Williams, Judge Presiding

                                            ORDER

      In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      In accordance with this court’s opinion of this date, the State of Texas’s petition for writ
of mandamus is DENIED.

       It is so ORDERED on June 15, 2016.


                                                 _____________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2016.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk